DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment to the claims filed on 11/22/2022 is acknowledged. Claims 1, 6, 10-11, 12-14 and 20 are amended. Currently claims 1-20 are pending in the application with claim 20 being withdrawn from consideration.
The amendment to the specification filed on 11/22/2022 is acknowledged and entered. 
Previous claim objection of claim 11 is withdrawn in view of the above amendment.
Previous 112 rejections are withdrawn in view of the above amendment. 
Previous prior art rejection is modified to address the above amendment.
Claims 1-19 are rejected. See the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites “the n-type solar absorber layer comprises one of a Group W-IVA-VIIA3 material, a Group W2-IV-VIIA6 … wherein the Group W element comprises an element selected from the group consisting of Group IA and Group IB elements of the periodic table” in lines 8-12. Applicant has no support for the n-type layer comprising perovskite material of IB-IVA-VIIA3 and IB2-IV-VIIA6 (or W is selected to be IB). The description of such formulas or perovskites is nowhere to be found in the originally filed disclosure.
Claims 2-19 are rejected on the same ground as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2014/045021) in view of Arya (US Patent 6,121,541).
Regarding claim 1, Snaith et al. discloses a thin film photovoltaic device (page 14, second paragraph) comprising:
a first contact layer (see top metallic electrode, fig. 1(a));
a p-type solar absorber (or p-type semiconductor, fig. 1(a)) on the metallic electrode;  
an n-type solar absorber comprising perovskite (see “perovskite: n-type”, fig. 1(a)) disposed on and in contact with the p-type solar absorber layer (or p-type semiconductor, see fig. 1(a), first paragraph under “Device variations investigated” in page 80);
a second contact layer (see bottom metallic electrode, fig. 1(a)).
Snaith et al. discloses at least one of the metallic electrodes is semi-transparent (see paragraph bridging pages 6 and 7; first paragraph under “Device variations investigated” in page 80).
Snaith et al. discloses the p-type semiconductor of group II-VI material or group IB-IIIA-VIA such as CIS (see page 31). It is noted that II-VI material includes IIB-VIA. Snaith et al. also describes using IB-IIIA-VIA such as CIGS, CIS or CZTSSe (see paragraph bridging pages 43-44).
Snaith et al. also teaches using perovskite of Group W-IVA-VIIA3 with W being IA or an organic molecule (see formula (IB) and perovskites in pages 33-34).
Snaith et al. does not explicitly disclose the second contact layer (or the top metallic electrode) to be semi-transparent, nor do they teach the p-type semiconductor to be group IIB-VIA material or group IB-IIIA-VIA and the perovskite of Group W-IVA-VIIA3 in the description of fig. 1(a).
However, it would have been obvious to one skilled in the art at the time of the invention was made to have formed the second contact layer (or the bottom metallic electrode) to be semitransparent, and to have used group II-VI material such as IIB-VIA or group IB-IIIA-VIA such as CIS or CIGS material for the p-type solar absorber and Group IA-IVA-VIIA3 material (or [A][B][X]3 – formula (IB)) with W (or [A] in the formula IB of Snaith et al.) being an IB or an organic molecule for the perovskite in the device described in fig. 1(a), because Snaith et al. explicitly suggests doing so.
Snaith et al. discloses mounting the device on any solid substrate material (see first paragraph under “Device variations investigated” in page 80). 
Snaith et al. does not explicitly show the substrate in fig. 1(a), nor do they explicitly describe the first contact layer (or the top metallic electrode) connected to the p-type semiconductor to be a back contact disposed on the substrate and the second contact layer (or the bottom metallic electrode) to be a top contact layer.
Arya discloses using a substrate (14, fig. 1) having a back/rear contact (16, fig. 1) disposed on the substrate such that a CIS or CIGS semiconductor (18, fig. 1) is positioned and connected to the back/rear contact (16) on the substrate (see col. 7, lines 8-30).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic device in fig. 1(a) of Snaith et al. by incorporating a substrate such that the first contact layer (or the top metallic electrode) connected p-type semiconductor, e.g. CIS or CIGS, is the back/rear contact and disposed on the substrate as taught by Arya, because Snaith et al. explicitly suggests mounting the device on any substrate. Furthermore, arranging the first contact layer to be the back/rear contact layer and the second contact layer to be the top contact layer would involve nothing more than a reversal of parts, e.g. flipping the photovoltaic device up-side-down, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. In such modification, when the first contact layer is the back/rear contact layer, the second contact layer must be the top contact layer.

Regarding claim 2, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above, wherein the p-type solar absorber comprising CIS (see claim 1 above), which is CuInSe2 (or copper indium diselenide, see col. 1, lines 25-26 of Arya). 

Regarding claim 5, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above, wherein Snaith et al. discloses including an n-type semiconductor layer between the n-type absorber layer (or perovskite layer) and the second contact layer (or the bottom metallic electrode) which is the semi-transparent top contact layer in the device of modified Snaith et al.

Regarding claim 15, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above, wherein Snaith et al. discloses the n-type solar absorber layer (or the perovskite layer used as an absorber) has an ideal thickness in the order of from 300 to 600nm (see page 14, fourth paragraph). 300 to 600nm is 0.3 to 0.6 microns. 

Regarding claim 16, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above, wherein Arya discloses CIS (or coper indium diselenide) having a band gap of 1 to 1.04eV and CIGS have a band gap of 1 to 1.2eV (see col. 7, lines 20-27 of Arya). Snaith et al. discloses the n-type solar absorber layer to be CsSnI3 (see page 34, line 12 of Snaith et al.). CsSnI3 has a bandgap of greater than 1.2 and less than 1.6 eV (see the graphs of x=1 in Fig. 3 of evidentiary reference to Zong et al., “Homogenous Alloys of Formamidinium Lead Triiodide and Cesium Tin Triiodide for Efficient Ideal-Bandgap Pervoskite Solar Cells”), or greater than the p-type absorber of CIS or CIGS bandgap and less than 1.85eV.  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over modified Snaith et al. (WO 2014/045021) as applied in claim 1 above, and further in view of Negami et al. (US 2004/0261841).
Regarding claim 3, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above, wherein Snaith et al. discloses the p-type semiconductor is of CIS or CIGS (see claim 1 above).
Modified Snaith et al. does not disclose the CIS or CIGS comprising at least one of a surface and a near surface region that is n-type. 
Negami et al. discloses a CIS/CIGS semiconductor layer (2, figs. 1 and 3, [0025-0028]) comprising a CIS/CIGS surface or near surface region (3a, fig. 3, [0046] and [0050-0051]) to provide a solar cell with excellent power generation characteristics such as conversion efficiency ([0050]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic device of modified Snaith et al. by incorporating a surface or near surface region (3a) that is n-type to provide a solar cell with excellent power generation characteristics such as conversion efficiency as taught by Negami et al.

Regarding claim 4, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above, wherein Arya discloses CIS (or coper indium diselenide) having a band gap of 1 to 1.04eV, and CIGS have a band gap of 1 to 1.2eV (see col. 7, lines 20-27). 1 to 1.04eV and 1 to 1.2eV are less than 1.4eV. Arya also teaches the thickness of the layers can be adjusted to maximize efficiency and equalize the current generated in each layer (see col. 13, lines 15-18).
Modified Snaith et al. does not explicitly disclose the p-type solar absorber layer having a thickness of 0.5 to 1.0 microns.
Negami et al. discloses the p-type semiconductor layer (2) such as CIS or CIGS ([0027-0028]) having a thickness of 0.5m to 3.5m for example ([0029]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic device of modified Snaith et al. by forming the p-type semiconductor having a thickness of 0.4m to 3.5m as taught by Negami et al., because Arya teaches adjusting the thickness maximize efficiency and equalize the current generated. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.5 m to 1.0 m of the range 0.4m to 3.5m disclosed by Negami et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claim(s) 6, 8-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Snaith et al. (WO 2014/045021) as applied to claim 1 above, and further in view of Kanatzidis et al. (US 2016/0211083).
Regarding claims 6, 8-9 and 17-19, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above.
Modified Snaith et al. does not disclose the n-type solar absorber comprising perovskite material of Group IA2-IV-VIIA6 material, wherein the group IA elements is at least one of sodium, potassium, rubidium, and cesium, the group IV element is at least one of silicon, germanium, tin, lead, titanium and zirconium, and the group VIIA elements is at least one of iodine, bromine, chlorine, and fluorine (claim 6) such as Cs2SnI6, Cs2SnBr6, Rb2SnI6, Rb2SnBr6 or a combination thereof (claim 8), Cs2TiI6, Cs2TiBr6, Rb2TiI6, Rb2TiBr6 or a combination thereof (claim 9); nor do they teach the n-type solar absorber layer (or perovskite) having a free carrier concentration in the range of 115 to 118 cm-3 (claim 17), 515 to 118 cm-3 (claim 18), or 116 to 118 cm-3 (claim 19).
Kanatzidis et al. discloses a perovskite having formula I: A2MX6;  where A is selected from the group consisting of Cs (or cesium), Rb (rubidium), K (potassium), Na (sodium), M is selected from the group consisting of Sn (tin), Ti (titanium), Ge (germanium), Zr (zirconium), and X is selected from the group consisting of I (iodine), Br (bromine), Cl (chlorine), fluorine (F) and the combination thereof (see [0062-0063]). Kanatzidis et al. teaches such perovskite would be soluble, exhibit good air and moisture stability such that the solar cell is fabricated in ambient atmosphere without regards to degradation, thereby simplifying manufacturing and resulting in cost saving, and the solar cells are environmentally safe, make use of less expensive materials and are more stable to UV radiation damage ([0064]). Kantzidis et al. also exemplifies Cs2SnI6, Rb2SnI6 (see table 1), Cs2MI6 and Rb2MI6 with M being Ti (see table 3) or Cs2TiI6 and Rb2TiI6. Cs2SnI6, Rb2SnI6, Cs2TiI6 and Rb2TiI6 are double perovskite having a characteristic/property of carrier concentration in the ranges of 115 to 118 cm-3, 515 to 118 cm-3, or 116 to 118 cm-3 (see [0032] of Applicant’s specification). For example, Cs2SnI6 has a carrier concentration/density of 6(1) x 1016 cm-3 (see abstract and conclusions of evidentiary reference to Saparov et al., “Thin-Film Deposition and Characterization of a Sn-Deficient Perovskite Derivative Cs2SnI6”). 6(1) x 1016 cm-3 is right within the claimed ranges of 115 to 118 cm-3, 515 to 118 cm-3, or 116 to 118 cm-3.
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic device of modified Snaith et al. by using the n-type solar absorber comprising perovskite having the formula I such as Cs2SnI6, Rb2SnI6, Cs2TiI6 and Rb2TiI6 as taught by Kanatzidis et al., because Kanatzidis et al. teaches such perovskite would be soluble exhibit good air and moisture stability such that environmentally safe and inexpensive solar cell (or photovoltaic device) is fabricated in ambient atmosphere without regards to degradation, thereby simplifying manufacturing and resulting in cost saving. 
Claim(s) 7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Snaith et al. (WO 2014/045021) as applied to claim 1 above, and further in view of Zhou et al. (“Composition design, optical gap, and stability investigations of lead-free halide double perovskite Cs2AgInCl6”)  
Regarding claims 7 and 10-14, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above, wherein Snaith et al. teaches the cation [A] of formula (IB) is at least one organic cation (see page 34, line 2). Snaith et al. also teaches using methylammonium and formamidinium cation in the examples, for example, see pages 77-79 and 84).
Modified Snaith et al. does not disclose the n-type solar absorber comprising a group W2-I-M-VIIA6 where the group W element comprises an organic molecule to be at least one of methylammonium, phenylethylammonium, and formamidinium (claim 7); or a group I2-I-IIIA-VIIA6 material where the Group I element is at least one of sodium, potassium, rubidium, cesium, copper, and gold, the Group IIIA element is at least one of boron, aluminum, gallium, indium, and thallium, and the Group VIIA elements is at least one of iodine, bromine, chlorine, and fluorine (claim 10); or a group W2-I-IIIA-VIIA6 where the group W element comprises an organic molecule of at least one of methylammonium, phenylethylammonium, and formamidinium, the group IIIA element is at least one of boron, aluminum, gallium, indium, and thallium, and the group VIIA element is at least one of iodine, bromine, chlorine, and fluorine (claim 11); or a group I2-I-VA-VII6 material where the group I element is at least one of sodium, potassium, rubidium, cesium, copper, silver, and gold, the group VIIA element is at least one of iodine, bromine, chlorine, and fluorine, and the group VA element comprises at least one of antimony and bismuth (claim 12), or Cs2AgInI6, Cs2AgInBr6, Rb2AgInI6, Rb2AgInBr6, or a combination thereof (claim 13); or a X2Y’Y”Z6 double perovskite material where the X elements are at least one of cesium and rubidium, the Y’ elements are at least one of copper, silver and indium, the Y” elements are at least one of antimony and bismuth, and the Z elements are at least one of bromine and iodine.
Zhou et al. teaches well known double perovskite structure with a basic formula A2B’B”X6 with A=CH3NH3+ or Cs+; B’= Na+, Cu+ or Ag+; B” = Bi3+, Sb3+ or In3+; X = Cl- or I-), or A2MIMIIIX6 with A and MI = Li+, Na+, K+, Rb+, Cs+, Ag+, Tl+, etc., MIII = Bi3+, Al3+, Ln3+, Ga3+, Fe3+, etc., and X = F-, Cl-, Br- or I- (see “1. Introduction”). Zhou et al. also discloses Cs2AgInCl6, Cs2AgBiBr6, Cs2AgBiCl6, Cs2AgBiBr6, (CH3NH3)2AgBiBr6 and (CH3NH3)2KBiBr6 (see Table 1).
A2B’B”X6 with A=CH3NH3+  such as (CH3NH3)2AgBiBr6 and (CH3NH3)2KBiBr6 corresponds to group W2-I-M-VIIA6 where the group W element comprises an organic molecule to be methylammonium recited in claim 7.
Cs2AgInCl6 reads on the material recited in claims 10 and 13.
A2B’B”X6 with A=CH3NH3+ and B” = In3+ corresponds to group W2-I-M-VIIA6 where the group W element comprises an organic molecule to be methylammonium recited in claim 11.
Cs2AgBiX6 (X=Cl-, Br-) reads on the material recited in claims 12 and 14.
A2MIMIIIX6 of Zhou et al. also reads on the perovskite material claimed in claims 10, 12, 13 and 14.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic device of modified Snaith et al. by using the double perovskites taught by Zhou et al. for the n-type solar absorber; because Snaith et al. explicitly suggests using perovskites of n-type, and Zhou et al. teaches such double perovskites are well known for optoelectronic applications (see “1 Introduction” and “3 Results and discussion”) and Cs2AgInCl6 especially demonstrates excellent moisture, light and heat stability (see “4 Conclusion”). Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.
Claims 1-2, 5 and 15-16:
Applicant argues that Snaith discloses an optoelectronic device has intrinsic perovskite, which is a PIN junction solar cell shown in fig. 1b and of the instant application as filed, because Snaith discloses devices having a thin film of a light absorbing or light-emitting perovskite disposed between n-type (electron conducting) and p-type (hole conducting) in the summary and fig. 1(a), wherein the perovskite semiconductor without open porosity is capable of absorbing light and thereby generating free charge carrier (page 11, second paragraph) and perovskite is capable of performing both photogeneration and charge transportation (page 11, fourth paragraph).
Applicant cites only a portion “since the layer of the perovskite semiconductor is without open porosity the n-type or p-type material does not infiltrate the perovskite semiconductor to form a bulk heterojunction” of a sentence in fifth paragraph of page 13, and leaves out another portion such as “rather it usually forms a planar heterojunction with the perovskite semiconductor”. Based on the incompletely cited description, Applicant concludes the reference does not allow for a PN junction.  
Based on the description of perovskite functioning as photogeneration of Snaith, e.g. or the function of the perovskite in light emitting device, Applicant alleged that the claimed photovoltaic device is a PN structure which includes a p-type and an n-type absorber layer and does not include photogeneration layer between a p-type absorber and n-type absorber. 
Applicant then points to paragraph [0008] of Applicant’s specification, which describes the distinction in parameters of PN junction and PIN junction, and concludes that even if using (i) semi-transparent second contact layer (or the top metallic electrode), (ii) p-type semiconductor of group II-VI or IB-IIIA-VIA2 such as CIS, and (iii) perovskite having formula IA-IVA-VIIA3 material as suggested by Snaith, such modification would result in an inefficient PIN-structured photovoltaic device, because Snaith discloses the p-type material is an inorganic hole transporter in second paragraph of page 31. Applicant then concludes that p-type material acting as an inorganic hole transporter must have a bandgap to be matched with the light absorbing material, and CIS having a bandgap of ~1eV does not match the band gap of 1.7eV of perovskite IA-IVA-VIIA3, and such mismatching in band gap would result in an inefficient photovoltaic device.
Applicant then argues Ayra fails to remedy the deficiencies of Snaith, because Ayra teaches a p-i-n and n-i-p silicon containing solar cell in claim 1. 

Applicant’s arguments are not persuasive for the following reasons:
First of all, Snaith explicitly discloses and shows the perovskite layer in contact with the p-type semiconductor layer to be n-type (perovskite), intrinsic (perovskite) or p-type (perovskite) in Fig. 1(a). In the office action, the examiner takes the position that the N-type perovskite layer reads on Applicant’s claimed n-type absorber layer in contact with the p-type solar absorber layer and having the formulas of perovskite, e.g. W-IVA-VIIA3. Snaith also explicitly describes the perovskite in formula (IB) is employed as P-type or N-type (see last paragraph of page 33, also see page 11, third paragraph). Snaith also disclose the perovskite semiconductor forms a planar heterojunction with the n-type region or the p-type region (see abstract, summary and paragraph seven of page 12). As such, when the n-type perovskite is used, the heterojunction between the p-type semiconductor and the n-type perovskite must be a PN heterojunction. Using intrinsic perovskite so that the device has a PIN junction as argued by Applicant is not the examiner’s position (see the office action).
Secondly, PN junction is not required nor claimed in the claims. On the contrary, Applicant explicitly claims “the p-type solar absorber layer comprises at least one of a surface and a near surface region that is n-type” in claim 3. That is, the junction between Applicant’s p-type solar absorber layer and n-type solar absorber layer might not be a PN junction at all as argued by Applicant.
Thirdly, when an N-type perovskite layer in contact with P-type semiconductor layer of CIS material that does not comprise an N-type surface/near surface at the contact, a PN junction – or where the two layers join/contact - must be formed, not PIN junction. Applicant has not provided any subjective evidence that when a N-type perovskite is used in a perovskite layer that is in contact with a P-type semiconductor, a PIN junction would be formed. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). 
Fourthly, the PIN-junction of typical perovskite shown in Fig. 1b of Applicant disclosure refers to an intrinsic (or I-type) perovskite is used between the P-type layer and an N-type layer, not when an N-type perovskite is used.
Fifthly, forming a planar heterojunction by using layers - that is similar to Applicant, and not bulk heterojunction, e.g. or junction formed by intermixing the materials, does not mean a PN is not allowed as concluded by Applicant. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Sixthly, light emitting device is a device that consumes electricity to generate light, or photons which is often abbreviated as photo. Photovoltaic device is a device that absorbs light to generate electricity. Therefore, the function of photogeneration of perovskite described in Snaith is for light emitting device, not for the photovoltaic device as argued by Applicant. As such, the photovoltaic device of Snaith does not include a photogeneration layer between the P-type and N-type, but include a light absorbing layer, e.g. perovskite functions as light absorbing or charge transportation or other function of the perovskite described in Snaith.
Seventhly, P-type is the name given to a hole transporting material. There is nowhere Snaith describing a P-type must have a bandgap matched, e.g. the same or closely similar, to the band gap of an N-type. Applicant has no subjective evidence that a P type must have a bandgap matched to an N-type, nor using the materials explicitly suggested by Snaith would result in an inefficient photovoltaic device as alleged by Applicant.  It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Eighthly, Ayra is not relied upon for teaching the p-i-n or n-i-p junction, but for incorporating a substrate for the p-type semiconductor of CIS or CIGS to be positioned thereon.  
Claims 3-4:
Applicant argues one skilled in the art would not combine Negami, because Snaith’s p-type layer in the photovoltaic device (or photovoltaic cell) is not an absorber.
The examiner replies that Applicant’s has not provided any subjective evidence that a semiconductor layer, more specifically a p-type semiconductor layer, in a photovoltaic device, which is a device that absorbs light and converts light to electricity, is not an absorber. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Claims 6, 8-9 and 17-19:
Applicant argues that Snaith disclose using intrinsic perovskite and p-type (n-type) of Snaith is for hole (electron) transporter, and not absorber. Applicant assumes the “n-type solar absorber layer” in the office action is the n-type semiconductor in fig. 1a of Snaith, and argues that Snaith teaches away from using n-type perovskite because does not teach using n-type perovskite for such n-type semiconductor. Based on such assumption, Applicant comes up with a new concept that in order to have the n-type perovskite, the perovskite such as CsSnI6 needs to be doped with Pb2+. 
As explained above, the n-type perovskite (see “Perovskite: n-type” in fig. 1(a), also see last paragraph of page 33 and third paragraph of page 11) disclosed by Snaith corresponds to the claimed “n-type solar absorber layer” disposed on and in contact with the p-type solar absorber and comprising perovskite material, e.g. or the material having the formulas as claimed. P-type is a name of a hole transporting material. N-type is the name of electron transporting material. Semiconducting layers in the photoactive of a photovoltaic device (or photovoltaic cell or optoelectronic device having photoactive region for light absorbing) are called light absorbers since the photoactive layer having the semiconducting materials/layers of a photovoltaic device absorbs light and converts light to electricity. Applicant has not provided any subjective evidence that a photovoltaic device with semiconducting materials such as P-type, N-type does not absorb light such that the P-type and N-type (or hole transporting material and electron transporting material) P-type and N-type of the cannot be called “solar absorbers”. There is nowhere in Snaith describing CsSnI6 is doped with Pb2+ to obtain an n-type perovskite. Applicant also has not provided any subjective evidence that the CsSnI6 is doped to with Pb2+ to form an n-type perovskite as argued. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Claims 7 and 10-14:
Applicant argues Zhou fails to remedy the deficiencies of Snaith, because Zhou fails to teach or suggests using the n-type or p-type semiconductor layer as a light absorbing layer.
The examiner replies that Zhou is relied upon for the perovskite having the formula as claimed in claims 7 and 10-14. Zhou is not relied upon for teaching p-type semiconductor and n-type semiconducting layer of perovskite.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726